UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

ROAD WIDENER, LLC,

                     Plaintiff,

               -v-                    1:20-CV-160

ROBERT H. FINKE & SONS, INC.

                     Defendant.

--------------------------------

APPEARANCES:                          OF COUNSEL:

HODGSON, RUSS LAW FIRM                CHRISTIAN J. SOLLER, ESQ.
Attorneys for Plaintiff
677 Broadway, Suite 301
Albany, NY 12207

REINHART BOENER VAN                   JESSICA HUTSON
   DEUREN s.c.                          POLAKOWSKI, ESQ.
Attorneys for Plaintiff               PAUL J. STOCKHAUSEN, ESQ.
22 East Mifflin Street, Suite 700
Madison, WI 53703

REINHART, BOERNER LAW FIRM            DAVID G. HANSON, ESQ.
Attorneys for Plaintiff               MONICA A. MARK, ESQ.
1000 North Water Street, Suite 1700
Milwaukee, WI 53202

LEASON ELLIS LLP                      CAMERON S. REUBER, ESQ.
Attorneys for Defendant               LORI LEIGH COOPER, ESQ.
One Barker Avenue, 5th Floor
White Plains, NY 10601
ICE MILLER LLP                              SAFET METJAHIC, ESQ.
Attorneys for Defendant
1500 Broadway, Suite 29th Floor
New York, NY 10036

DAVID N. HURD
United States District Judge

             ORDER ON REPORT & RECOMMENDATION

   On February 18, 2020, plaintiff Road Widener, LLC (“Road Widener”) filed

this patent infringement action against defendant Robert H. Finke & Sons,

Inc. (“Finke & Sons”). Dkt. No. 1. At issue is a patent describing a flexible

skid steer attachment device designed for use in paving shoulders and

widening roads.

   On September 18, 2020, the parties jointly requested a “claim construction

hearing” pursuant to Local Patent Rule 4.4(a). Dkt. No. 32. Thereafter, the

matter was referred to recalled U.S. Magistrate Judge David E. Peebles for

the “sole purpose of conducting a Markman hearing and issuing a Report and

Recommendation regarding the construction of disputed patent claim

terms.” Dkt. No. 47.

   On May 13, 2021, Judge Peebles advised by Report & Recommendation

(“R&R”) how the disputed terms of the patent should be construed. Dkt. No.

48. Both parties have filed objections to the R&R. Dkt. Nos. 49–50. The

objections have been fully briefed. Dkt. Nos. 51–52.



                                      -2-
  Upon de novo review of the portions to which each party has objected, the

R&R will be modified in part to incorporate the two inadvertent errors

identified in Road Widener’s brief, Dkt. No. 49, and acknowledged as

appropriately corrected by Finke & Sons in its responsive submission, Dkt.

No. 52. The remaining objections are overruled. See 28 U.S.C. § 636(b)(1).

  Therefore, it is

  ORDERED that

  1. The Report & Recommendation (Dkt. No. 48) is accepted as modified:



            Term / Phrase                          Construction

    vertical deflection component      an element that facilitates
                                       movement of debris downward, in a
                                       vertical direction, toward the
                                       conveyer belt
          oriented vertically          substantially perpendicular to the
                                       horizontal plane
         vertically downward           toward the conveyer belt on a vector
                                       substantially perpendicular to the
                                       horizontal plane
          vertically oriented          substantially perpendicular to the
                                       horizontal plane
                pulley                 a roller having a cylindrical shape
                                       and structure which is fixed on a
                                       shaft and permits the application or
                                       transmission of power to a belt
           horizontal plane            a plane defined by the horizontal
                                       axis of the hopper
               vertical                substantially perpendicular to the
                                       horizontal plane



                                     -3-
            angled walls         no construction needed in light of
                                 parties’ agreement
         angle of deflection     the angle between the vector of
                                 debris being received in the hopper
                                 and the surface of the angled wall
                                 being impacted by the debris


  IT IS SO ORDERED.




Dated: June 30, 2021
       Utica, New York.




                               -4-
